DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a regular surface and this surface being expressed by a polynomic, exponential or logarithmic mathematical formula, or a combination thereof must be shown or the features canceled from the claims 17 and 18.  No new matter should be entered.
The drawings are objected to because:
Figs. 4b and 4c are not labeled. 
Fig. 8 is not labeled as a plug 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 0050- 0053 do not individually list out descriptions for each of the figures.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no written description of what is a regular surface and this surface being expressed by a polynomic, exponential or logarithmic mathematical formula, or a combination thereof, or what it encompasses.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states that “wherein the equivalent diameter is the maximum distance between two points belonging to said cross section” in lines 3-4 of the claim. This statement is unclear because “said cross section” could refer to either the first or the second cross section. For examination purposes examiner has interpreted “said cross section” to mean “first cross section”. 
Claims 13 states “different categories” in line 4 and Claim 14 states “different categories” in line 1. These claims are indefinite because it is not clear what “different categories” encompasses. For examination purposes examiner has interpreted “different categories” to mean “different size categories”.
Claims 17 states “a regular surface” in line 2 and Claim 18 states “a regular surface” in line 1. These claims are indefinite because it is not clear what “a regular surface” encompasses. For examination purposes examiner has interpreted “a regular surface” to mean “a smooth surface". 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spagnoli et al (U.S. 20110020768 A1) in view of Falco (U.S. 20130203015 A1) and further in view of Morgan et al (U.S. Patent 5,499,918).


    PNG
    media_image1.png
    465
    591
    media_image1.png
    Greyscale

In regards to claim 1, Spagnoli teaches:
A socket grafting plugs system configured to be used in a socket grafting process, (Abstract; Para. 0006), each socket grafting plug comprising a first cross section with a first surface (First surface in annotated Fig. 2; para. 0006 "head at the top surface"); a second cross section with a second surface smaller than the first surface, the second cross section parallel to the first cross section and configured to rest on an open hole of a patient's cervical soft tissue profile (215 in Fig. 2; para. 0006 "head at the bottom base"; for "open hole", 510 and 570 in fig. 5) ; and a body portion extending between the first cross section and the second cross section (Body portion in annotated Fig. 2).
the system comprising a plurality of socket grafting plugs, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli by selecting from a system including multiple socket grafting plugs to provide plugs and in different sizes that could fit a user more accurately, as such a modification is merely the duplication of a known part, and the results of such a modification would have been predictable, namely, providing for more accurately fitting plugs into a patient’s socket.
Spagnoli fails to teach wherein the first cross section of each socket grafting plug belongs to a group of first plug sections comprising at least a combination of three different shapes with three different sizes, and the group of first cross sections and/or the group of second cross sections comprises triangles with rounded edges, squares with rounded edges, a parallelogram with rounded edges or an ovoid.
	However, Falco teaches wherein the first cross section of each socket grafting plug belongs to a group of first plug sections comprising at least a combination of three different shapes (Figs. 4A-4G; para. 0020, 0056), and the group of first cross sections and/or the group of second cross sections comprises triangles with rounded edges, squares with rounded edges, a parallelogram with rounded edges or an ovoid. (fig. 2B; para. 0020, 0027, 0056; this falls into the group of second cross sections, triangle with rounded edges cross section shape). Spagnoli in view of Falco fails to teach with three different sizes.
However, Morgan teaches with three different sizes of cuffs 30 (Morgan: col. 3 lines 64-67, col 4 lines 19-28 for the sizes in table 1). Once Spagnoli in view of Falco is modified by Morgan, the modification would result in a socket grafting plug system with three different sizes. The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing abutments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli to incorporate the teachings of Falco and Morgan wherein the first cross section of each socket grafting plug belongs to a group of first plug sections comprising at least a combination of three different shapes with three different sizes, and the group of first cross sections and/or the group of second cross sections comprises triangles with rounded edges, squares with rounded edges, a parallelogram with rounded edges or an ovoid. Doing so would provide several advantages. Socket grafting plugs in different shapes according to different types of teeth (Falco, para. 0020) can more accurately fit into the sockets of the patient according to the type of tooth that was originally in the socket. Several standard sizes of abutments (Morgan col. 3 lines 64-67) can be used to more closely fit the sockets of different patients.

In regards to claim 2, Spagnoli further teaches: 
wherein the body portion of each socket grafting plug belongs to a group of body portions which comprises continuous and derivable surfaces (Body portion in annotated Fig. 2).

In regards to claim 3, Spagnoli/Falco/Morgan discloses the invention substantially as claimed. Falco further teaches:  wherein the continuous and derivable surfaces comprise combinations of plane, convex and concave surfaces (Figs. 2B, 4A-4G; para. 0020, 0056)
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli/Falco/Morgan to incorporate the further teachings of Falco and provide wherein the continuous and derivable surfaces comprise combinations of plane, convex and concave surfaces. Doing so would allow for socket grafting plugs (Falco, para. 0020) to more accurately fit into the sockets of the patient according to the type of tooth that was originally in the socket.

In regards to claim 4, Spagnoli further teaches: 
wherein the socket grafting plugs are made of a resin, a ceramic material, zirconia, PEEK, PEKTON, PMMA, PTFE, silicone, plastic, metal, a combination of at least two of them, or other biocompatible materials able to maintain stable dimensions (paras. 0069 – 0071) Para. 0069 falls under the category of PEEK, para. 0070 falls under the category of a ceramic material, and para. 0071 falls under the category of other biocompatible materials.

In regards to claim 5, Spagnoli/Falco/Morgan discloses the invention substantially as claimed. Falco further teaches:
wherein at least one of the socket grafting plugs comprises a passing bore or a groove, suitable for a suture to pass through (28 in fig. 2B; para. 0055). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli/Falco/Morgan to incorporate the further teachings of Falco and provide wherein at least one of the socket grafting plugs comprises a passing bore or a groove, suitable for a suture to pass through. Doing so would allow the plug to be screwed (Falco para. 0055) or sutured into place, preventing the plug from dislodging from the socket.

In regards to claim 6, Spagnoli/Falco/Morgan discloses the invention substantially as claimed. Morgan further teaches: 
wherein at least one of the socket grafting plugs comprises a passing hole, the passing hole crossing the plug from the first cross section to the second cross section and having a diameter of at least 1.5 mm ("a" in Fig. 2; Col. 4 lines 21-28, "a" is the widest diameter of the hole with 4mm as its smallest measurement). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli/Falco/Morgan to incorporate the further teachings of Morgan and provide wherein at least one of the socket grafting plugs comprises a passing hole, the passing hole crossing the plug from the first cross section to the second cross section and having a diameter of at least 1.5 mm. Doing so would allow plug to be sutured or screwed into place, preventing the plug from dislodging from the socket.

In regards to claim 8,  Spagnoli further teaches: 
wherein at least one of the socket grafting plugs comprises a sharp protrusion protruding (220) from the second cross section (215), the protrusion being intended to be nailed into soft tissue zone and/or hard tissue zone, thus aiming to improve stabilization of the socket grafting plug in place (screw shaft 220, tip 230 in Fig. 2; Para. 0039).

In regards to claim 10, Spagnoli further teaches: 
wherein the height of each socket grafting plug is defined by the distance between the first cross section and the second cross section, the height being classified according to different heights (First cross section and 215 in Fig. 2; para. 0006 "head at the top surface", "head at the bottom base", "healing abutment head may be 3, 4, or 5 mm in height;)

In regards to claim 11, though Spagnoli does not directly teach wherein the different heights are ten different heights it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli by selecting from a system including socket grafting plugs in different heights to provide plugs that could fit a user more accurately, as such a modification is merely the change in size of a known part, and the results of such a modification would have been predictable, namely, providing for more accurately fitting plugs into a patient’s socket. 

wherein the ten different heights are 2.5 mm, 3.0 mm, 3.5 mm, 4.0 mm, 4.5 mm, 5.0 mm, 5.5 mm, 6.0 mm, 6.5 mm and 7.0 mm, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli by 

In regards to claim 13, as best understood based on the 35 U.S.C. 112(b) issue identified above, examiner will interpret "said cross section" as the first cross section and "categories" as "size categories". The combination of Spagnoli/Falco/Morgan discloses the invention substantially as claimed. Morgan further teaches: 
wherein a size of each socket grafting plug is defined by an equivalent diameter of the first cross section, wherein the equivalent diameter is the maximum distance between two points belonging to said cross section, this size being classified into different categories (Col. 3 lines 64-67, col 4 lines 19-28).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli/Falco/Morgan to incorporate the further teachings of Morgan and provide wherein a size of each socket grafting plug is defined by an equivalent diameter of the first cross section, wherein the equivalent diameter is the maximum distance between two points belonging to said cross section, this size being classified into different categories. Doing so would provide several standard sizes of plug (Morgan col. 3 lines 64-67), which can be used to better fit the differently sized sockets of different patients.


wherein the different categories are at least three categories (Col. 3 lines 64-67, col 4 lines 19-28).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli/Falco/Morgan to incorporate the further teachings of Morgan and provide wherein the different categories are at least three categories. Doing so would provide several standard sizes of plug (Morgan col. 3 lines 64-67), which can be used to better fit the differently sized sockets of different patients.

In regards to claim 15, Spagnoli/Falco/Morgan discloses the invention substantially as claimed.  Morgan further teaches: 
wherein the at least three categories include a second distance between 6.5 and 8.5 mm and a third distance between 9 and 12 mm (Col. 3 lines 64-67, col 4 lines 19-28 ; "b" is the First cross section and fits "second distance" (7 mm, 8mm) and third distance (10.5mm). 
Though Morgan does not directly teach a first distance between 4 and 6 mm, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan by selecting from a system including socket grafting plugs in different size categories to provide plugs that could fit a user more accurately, as such a modification is merely the change in size of a known part, and the results of such a modification would have been predictable, namely, providing for more accurately fitting plugs into a patient’s socket. The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing abutments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of wherein the at least three categories include a first distance between 4 and 6 mm, a second distance between 6.5 and 8.5 mm and a third distance between 9 and 12 mm. Doing so would result in socket grafting plugs that more accurately fit into the sockets of different patients.

In regards to claim 16, Spagnoli further teaches: 
wherein at least one of the socket grafting plugs has a circular second cross section (215 in Fig. 2; para. 0006 "head at the bottom base" - "diameter" indicates it is circular).

In regards to claim 17, as best understood based on the 35 U.S.C. 112(b) issue identified above, examiner will interpret "regular surface" as "a smooth surface". The combination of Spagnoli/Falco/Morgan. Spagnoli further teaches: 
wherein at least one of the socket grafting plugs comprises a body portion having a regular surface (Body portion in annotated Fig. 2; para. 0006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spagnoli in view of Falco, further in view of Morgan, and further in view of Suttin et al (U.S. 20150173862). 
In regards to claim 7, Spagnoli/Falco/Morgan discloses the invention substantially as claimed. Spagnoli in view of Falco in view of Morgan fails to teach wherein each socket grafting plug comprises at least one mark configured to provide information about shape, size and/or the height of the socket grafting plug.
However, Suttin teaches wherein each socket grafting plug comprises at least one mark configured to provide information about shape, size and/or the height of the socket grafting plug (para. 0006).
wherein each socket grafting plug comprises at least one mark configured to provide information about shape, size and/or the height of the socket grafting plug. Doing so would help identify the component's size and shape (Suttin para. 0006).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spagnoli in view of Falco, further in view of Morgan, and further in view of Carlson (U.S. Patent 5,984,682 A).
In regards to claim 9, Spagnoli/Falco/Morgan discloses the invention substantially as claimed. Spagnoli in view of Falco in view of Morgan fails to teach wherein at least one of the socket grafting plugs comprises at least one wing protruding from the first section or the body section, the wing being suitable to secure the plug to another tooth.
However, Carlson teaches wherein at least one of the socket grafting plugs comprises at least one wing protruding from the first section or the body section, the wing being suitable to secure the plug to another tooth (Fig. 10; Abstract, Col. 4 lines 9-44).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli in view of Falco in view of Morgan to incorporate the teachings of Carlson and provide wherein at least one of the socket grafting plugs comprises at least one wing protruding from the first section or the body section, the wing being suitable to secure the plug to another tooth. Doing so would improve stabilization, retention, and positioning of the plug in the socket relative to the other teeth.

	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Spagnoli in view of Falco, further in view of Morgan, and further in view of Alexandre (FR 3031667 A1).
In regards to claim 18, Spagnoli further teaches: 
wherein the regular surface is expressed by a polynomic, exponential or logarithmic mathematical formula, or a combination thereof, (Body portion in annotated Fig. 2; para. 0006). Spagnoli/Falco/Morgan fails to teach with a mean roughness Ra lower than 10 µm.
  	However, Alexandre teaches with a mean roughness Ra lower than 10 µm (23 in Fig. 5; Abstract).   The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental abutments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spagnoli in view of Falco in view of Morgan to incorporate the teachings of Alexandre and provide with a mean roughness Ra lower than 10 pm. Doing so would provide a smooth, rounded edge for the interface that will not be harmful to gingival or mucosal tissue (Spagnoli, para. 0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) Flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772